DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-22  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because  “computer readable medium” encompasses both transitory and non-transitory forms of media, thereby rendering the claim as a whole non-statutory (i.e., transitory media are non-statutory) for failing to be limited to one of the four statutory categories of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE MAN ( US 20190328348) .

Regarding claim 1, DE MAN teaches a method for improving CT image quality, comprising:
obtaining scan data, wherein the scan data is acquired by a CT device( 184 in Fig. 10) ; and 

DE MAN does not expressly teach
single focal spot (SFS) data, the SFS data including single focal spot (SFS) .
However, CT scanning have only two options as far as scan focal spot is concerned: 
i. single focal spot.
ii. multiple focal spot.
Therefore, it would have been obvious to try, by one of ordinary skill before the effective filing date of claimed invention, to use single focal spot data in DE MAN’s CT scanning, since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

“or a single focal spot (SFS) image  in the SFS state,  and the image is generated by reconstructing scan data acquired by the CT device via scanning” is an optional limitation, which is considered taught when other limitations are taught.

Regarding claim 2, DE MAN teaches the method of claim 1, wherein the image quality optimization model is generated through training with sample data( [0007], a neural network training method is provided. In accordance with this method, a plurality of sets of complete scan data are acquired or accessed) , the sample data includes flying focal spot (FFS) scan data or flying focal spot (FFS) images, the FFS scan data is acquired by a CT device in a flying focal spot (FFS) state, and the FFS images are reconstructed based on scan data acquired by the CT device via scanning in the FFS state.



Regarding claim 4, DE MAN teaches the method of claim 1, wherein the generating a corresponding optimized image by processing the SFS data based on an image quality optimization model includes: obtaining the SFS image; and generating the corresponding optimized image by processing the SFS image based on the image quality optimization model ( SFS image is an optional limitation in claim 1, the limitation is considered taught since claim 1 is taught).

Regarding claim 5, DE MAN teaches the method of claim 1, wherein the generating a corresponding optimized image by processing the SFS data based on an image quality optimization model includes: 
obtaining the SFS scan data( 184 in Fig. 10); 
generating the corresponding optimized scan data( 188 in Fig. 10) by processing the SFS scan data based on the image quality optimization model( 50 in Fig. 10); and 
reconstructing the optimized image based on the optimized scan data( 192 in Fig. 10).

Regarding claim 6, DE MAN teaches the method of claim 1, further comprising: generating high-frequency image data and low-frequency image data by processing the SFS image( SFS image is an optional limitation in claim 1, the limitation is considered taught since claim 1 is taught)..

SFS image is an optional limitation in claim 1, the limitation is considered taught since claim 1 is taught).

Claims 8, 11-16 and 17-22 recite the system and media for the method in claims 1-7. Since DE MAN also teaches a system (Fig. 2) and media (138 in Fig. 2), those claims are also rejected.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JIANGENG SUN
Examiner
Art Unit 2661




/Jiangeng Sun/Examiner, Art Unit 2661